Citation Nr: 9911121	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  94-32 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island



THE ISSUE

Entitlement to service connection for adrenocortical 
carcinoma claimed as due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from a March 1994 decision of the RO.  

In October 1996, the Board remanded the case to the RO for 
additional development.  

In February 1999, the Board also determined that an opinion 
from a medical specialist from the Veterans Health 
Administration (VHA) should be obtained.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran is not shown to have a disease determined by 
VA to have been due to presumed exposure to Agent Orange 
during his period of service in the Republic of Vietnam.  

3.  The veteran's adrenocortical carcinoma is not shown to 
have been clinically manifested until many years after 
service.  

4.  The adrenocortical carcinoma is not shown to have had its 
clinical onset in service or to be the result of claimed 
exposure to Agent Orange or other disease or injury in the 
veteran's period of military service.  



CONCLUSION OF LAW

The veteran's adrenocortical carcinoma is not due to the 
exposure to Agent Orange or other disease or injury which was 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that on 
his entrance examination in May 1966, and on the discharge 
examination in September 1968, the veteran's chest, abdomen 
and viscera were reported to be clinically normal.  He was 
also reported to be neurologically normal.  On both 
examinations, the veteran reported that he had never had a 
tumor, growth, cyst or cancer.  

In November 1991, a private medical record from the Medical 
Center of Central Massachusetts reported that the veteran had 
noticed an abdominal mass and had sought attention.  A CT 
scan was reported to reveal a huge left abdominal mass that 
appeared to arise from the left kidney and push forward.  He 
was reported to have florid gynecomastia, right greater than 
left.  He was reported to have some sort of metastatic tumor 
or primary retroperitoneal tumor.  

In December 1991, the veteran was reported to have a tumor 
showing innumerable features of adrenocortical carcinoma.  
There was reported to be no evidence of malignancy in the 
retroperitoneal lymph nodes.  

In January 1992, private medical records from the Medical 
Center of Central Massachusetts revealed that the veteran had 
had an adrenocortical carcinoma resected in December 1991.  
The impression was that of a huge, 22 pound adrenocortical 
carcinoma that was still functioning.  The examiner reported 
that this was reason for the veteran's gynecomastia and other 
problems he had been having.  The veteran was also reported 
to have a surgery-related right foot drop.

On VA examination in December 1992, the veteran was reported 
to have a history of adenocarcinoma of the left adrenal 
gland.  He was reported to show no evidence of recurrent 
disease.  He was diagnosed with status post resection of huge 
left adrenal adenocarcinoma, massive bilateral gynecomastia 
and hypertension.

On VA examination in September 1993, the veteran indicated 
that he had definitely not been directly sprayed with Agent 
Orange, but had been in a recently sprayed area, that he had 
probably been directly sprayed with Agent Orange and that he 
had eaten food or drink that could have been contaminated.  
The veteran reported that he had been exposed to Agent Orange 
on three to four times.  His first illness was reported to be 
in 1991 and to have involved the left adrenal gland.  The 
veteran was diagnosed with adenocarcinoma of the left adrenal 
gland, gynecomastia, high blood pressure and residual right 
foot drop.  

In a March 1994 statement, John L. Stock, M.D., reported that 
the veteran had been under his care since November 1991 for 
an adrenocortical carcinoma which was extremely large and, 
most likely, had been present for many years.  Dr. Stock 
reported that this was an extremely rare tumor and that it 
was certainly possible that the veteran's previous distant 
history of toxin exposure predisposed him to this malignancy.  

In April 1994, it was determined that the veteran was 
eligible for participation in the Agent Orange Program as 100 
percent disabled.  

On his August 1994 Substantive Appeal, the veteran indicated 
that the definition of adenocarcinoma in a medical dictionary 
was that of "a malignant adenoma arising from epithelium of 
a glandular organ."  He argued that, because his cancer was 
glandular and epithelioid malignancy in nature, he had a 
condition that had a positive correlation with herbicide 
exposure.  

In an October 1996 statement, Dr. Stock reported that the 
veteran's adrenocortical carcinoma had been extremely large 
and, most likely, had been present for many years, possibly 
20 years.  This was reported to have been surgically removed 
in December 1991.  Pathologic examination was reported to 
reveal extensive necrosis which could have been of long-
standing duration.  Dr. Stock reported that this had been an 
extremely rare tumor and was more likely than not 
attributable to his previous exposure to Agent Orange.  

In December 1996, the RO issued a letter to Dr. Stock which 
requested that, since he had reported that the veteran's 
cancer was related to Agent Orange exposure while in service, 
he should support his conclusion with medical authority.  

In a December 1996 statement, Dr. Stock reported that he was 
not aware of any absolute proof to show that Agent Orange 
caused adrenocortical carcinoma.  However, the physician 
reported that this was an extremely rare tumor and, given the 
veteran's exposure to Agent Orange as well as other 
malignancies caused by Agent Orange, it was reasonable to 
conclude that this tumor was likely caused by Agent Orange.  
Dr. Stock also indicated that the tumor was so rare that it 
was reported as a Case Report in medical literature.  The 
referenced medical literature gave no indication as to the 
cause of the tumor.  

In response to a February 1999 request by the Board for a 
specialist's medical opinion from the VHA, a VA Assistant 
Chief of Hematology and Oncology reported that the record 
reflected that the veteran had been diagnosed as having an 
adrenal cortical carcinoma that had been surgically resected 
in December 1991.  The specialist reported that adrenal 
cortical carcinomas were rare neoplasms, with an estimated 
incidence in the United States of one case per two million 
people per year.  

The VHA specialist also indicated that the existing medical 
literature had been researched, but had not revealed a single 
article that established a link between exposure to Agent 
Orange and adrenocortical carcinoma.  There were reported to 
be no known causative agents for adrenocortical carcinoma and 
the majority of adrenal cancers were reported to occur 
sporadically.  

The VHA specialist added that there was no supportive data to 
demonstrate a relation between the size of the veteran's 
tumor and its duration of existence.  The rate of doubling of 
the tumor was reported to be unknown, and a hypothesis based 
on size alone was reported to be pure speculation.  The 
specialist stated that most patients with adrenocortical 
tumor presented with large bulky masses and/or distant 
metastases and that rarity of the tumor did not suggest that 
there was a probability of exposure to herbicides.  The 
veteran's tumor was reported to be an adrenocortical 
carcinoma histologically and could not be considered to be a 
form of epithelioid sarcoma or other sarcoma.  The specialist 
concluded that there did not seem to be any reasonable 
medical probability that the presumed exposure of the veteran 
to Agent Orange was causal in the development of his 
adrenocortical carcinoma.  The cause of adrenocortical 
carcinoma was reported to be presently unknown.  The 
specialist reported that there had been no relation 
established between its occurrence and the presence or 
absence of environmental carcinogens, including herbicides 
and Agent Orange and that some cases were reported to have 
occurred in families with a heredity cancer syndrome.  

The VHA specialist summarized that, in 1991, at the age of 
45, the veteran was diagnosed as having a bulky advanced 
stage adrenocortical carcinoma.  The peak incidence of such 
disease was reported to occur in adults during the 4th and 5th 
decades and that the neoplasm was usually diagnosed late in 
its course.  The etiology was reported to be unknown and 
surgery was reported to provide the best expectation for long 
term survival.  The veteran was reported to be a prototypical 
example of the clinical constellation of findings 
characterizing the rare endocrine tumor, namely 
adrenocortical carcinoma.  The VHA specialist reported that 
there was nothing in the clinical findings of the veteran to 
justify the notion that its development was Agent Orange 
related.  The proposed association of time frame, tumor size, 
and the veteran's tour in Vietnam was reported not to be 
based on fact and to remain purely hypothetical and 
unsupported by present scientific knowledge of tumor growth 
and development.  


II.  Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  That is, the Board finds that he has 
presented a claim which is not inherently implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which might pertain to the issue 
on appeal.  No further assistance to the veteran is required 
to comply with the duty to assist him, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  

The establishment of a plausible claim does not dispose of 
the issue in this case.  The Board now must review the claim 
on its merits and account for the evidence which it finds to 
be persuasive and unpersuasive and provide reasoned analysis 
for rejecting evidence submitted by or on behalf of the 
claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998).  

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1998).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998); Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994) (proof of direct service connection 
entails proof that exposure during service caused the malady 
that appears many years later).

If a veteran was exposed to a herbicidal agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (1998) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provision of 38 C.F.R. § 3.307(d) 
(1998) is also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease, 
multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea 
tarda; acute and subacute peripheral neuropathy; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e) (1998).  The diseases listed at 38 C.F.R. § 3.309(e) 
(1998) shall have become manifest to a degree of 10 percent 
or more at any time after service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  

The veteran contends, in essence, that he currently has 
adrenocortical carcinoma due to Agent Orange or exposure that 
happened in connection with his service in the Republic of 
Vietnam.  

However, there is no medical evidence to show that the 
veteran currently has any of the specified diseases 
associated with exposure to Agent Orange, as delineated under 
38 C.F.R. § 3.309(e) (1998).  The Secretary of VA has 
formally announced that a presumption of service connection 
based on exposure to herbicides used in Vietnam is not 
warranted for "any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted."  61 Fed.Reg. 41442-41449 (August 8, 
1996).  

On his August 1994 Substantive Appeal, the veteran related 
what he claimed was a medical definition of adenocarcinoma 
and argued that, because his cancer was glandular and 
epithelioid in nature, he presumptively had a condition that 
correlated with herbicide exposure.  An epithelioid sarcoma 
is a disease that is subject to presumptive service 
connection consideration under 38 C.F.R. § 3.309(e) (1998).  
However, in February 1999, the VHA specialist stated that the 
veteran's tumor was an adrenocortical carcinoma 
histologically and could not be considered to be a form of 
epithelioid sarcoma or other sarcoma.  The veteran's lay 
assertions concerning such question of medical diagnosis or 
causation cannot constitute competent evidence in this 
regard.  Grottveit v. Brown, 5 Vet. App. 91 (1992); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Because adrenocortical carcinoma has not specifically been 
identified as a disease under 38 C.F.R. § 3.309(e) (1998), 
consideration of presumptive service connection is not 
warranted.  In addition, although the veteran served in the 
Republic of Vietnam during the Vietnam era, as he does not 
have a disease listed at 38 C.F.R. § 3.309(e) (1998), he 
cannot be presumed to have been exposed to a herbicide agent 
during such service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  
See also McCartt v. West, 12 Vet. App. 164 (1999) (both 
service in the Republic of Vietnam and the establishment of 
one of the listed diseases pursuant to 38 C.F.R. § 3.309(e) 
is required in order to establish entitlement to the in-
service presumption of exposure to herbicide agent).  

In addition, the service medical records are negative for any 
report of complaint, treatment or diagnosis of adrenocortical 
carcinoma.  The first indication of a diagnosis for 
adrenocortical carcinoma was not until 1991, when the veteran 
was reported to have had a resection of a huge adrenocortical 
carcinoma.  There was no showing of continuity of 
symptomatology of an adrenocortical carcinoma, including 
gynecomastia, following the veteran's discharge from service 
up until 1991.  See 38 C.F.R. § 3.303(b) (1998).  

In March 1994, John L. Stock, M.D., reported that the veteran 
had been under his care since November 1991 for an extremely 
large adrenocortical carcinoma that had most likely been 
present for many years.  Dr. Stock reported that this was an 
extremely rare tumor and that it was certainly possible that 
the veteran's previous distant history of toxin exposure had 
predisposed him to this malignancy.

In October 1996, Dr. Stock added that the veteran's 
adrenocortical carcinoma had been present for possibly 20 
years and that it was more likely than not attributable to 
the veteran's previous exposure to Agent Orange.  However, 
when asked by the RO, in December 1996, to clarify this 
conclusion, Dr. Stock reported that he was not aware of any 
absolute proof to show that Agent Orange had caused 
adrenocortical carcinoma.  Dr. Stock went on to report that 
this was an extremely rare tumor and, given the veteran's 
exposure to Agent Orange as well as other malignancies caused 
by Agent Orange, it was reasonable to conclude that this 
tumor was likely caused by Agent Orange.  

In his February 1999 opinion, the VHA specialist reported 
that a review of existing medical literature had revealed no 
evidence demonstrating a link between the veteran's 
adrenocortical carcinoma and the exposure to Agent Orange.  A 
majority of adrenal cancers were reported to appear 
sporadically.  There were reported to be no known causative 
agents for adrenocortical carcinoma.  

The VHA specialist also stated that there was no supportive 
data demonstrating a relation between the large size of the 
veteran's tumor and its duration of existence, since the rate 
of doubling of the tumor was unknown.  He reported, 
consequently, that a hypothesis based on the size of the 
tumor alone was pure speculation.  In addition, the 
specialist added that rarity of the tumor did not suggest 
that there was a probability of exposure to herbicides.  He 
continued by noting that the cause of adrenocortical 
carcinoma was presently unknown, as was the etiology of the 
veteran's adrenocortical carcinoma, and that there did not 
seem to be any reasonable medical probability that any 
presumed exposure of the veteran to Agent Orange was causal 
in the development of his adrenocortical carcinoma.  He 
concluded that there was nothing in the clinical findings of 
the veteran to justify the notion that its development was 
related to Agent Orange.  He reported that the proposed 
association of time frame and tumor size to the veteran's 
tour in Vietnam was not based on fact and was purely 
hypothetical and unsupported by present scientific knowledge 
of tumor growth and development.  

As noted hereinabove, the veteran is not entitled to a 
presumption that he was exposed to Agent Orange in the 
Republic of Vietnam because he has not been diagnosed with a 
disease under 38 C.F.R. § 3.309(e) (1998).  Dr. Stock's 
conclusion that it was reasonable to conclude that the 
veteran's adrenocortical carcinoma was likely caused by Agent 
Orange was based on the fact that it was an extremely rare 
tumor and a presumption that the veteran, in fact, had been 
exposed to Agent Orange in service.  

It is apparent that Dr. Stock's statements were based, on 
history, as provided by the veteran in regard to Agent Orange 
exposure, during the course of the examination.  When a 
medical opinion relies at least partially on the veteran's 
rendition of his own medical history, the Board is not bound 
to accept the medical conclusions, as they have no greater 
probative value than the facts alleged by the veteran.  Swann 
v. Brown, 5 Vet. App. 229, 233 (1993).  See also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).

Significantly, Dr. Stock admitted that he was not aware of 
any absolute proof to show that Agent Orange had caused the 
veteran's adrenocortical carcinoma.  The VHA specialist went 
further in his statement by reporting that there was no 
existing medical literature to demonstrate a link between 
exposure to Agent Orange and adrenocortical carcinoma.  

The VHA specialist also reported that, even presuming that 
the veteran had been exposed to Agent Orange, there was no 
reasonable medical probability that such exposure was causal 
in the development of adrenocortical carcinoma.  He reported 
that the cause of adrenocortical carcinoma was unknown and 
that, at the age of 45, the veteran had been diagnosed with 
the disease at an age that was typical of such a diagnosis.  

The veteran has also been reported to have been eligible for 
participation in the Agent Orange Program and to be 100 
percent disabled by the Agent Orange Administration.  
However, this program is not associated with VA and the 
veteran's eligibility for such participation is not 
determinative with respect to the payment of VA compensation 
benefits.  The Court of Appeals for Veterans Claims (Court) 
has found that the standards required for receipt of 
compensation under the Agent Orange Program appear to be very 
different from those required to establish a service-
connected disability.  Brock v. Brown, 10 Vet. App. 155 
(1998).

Thus, based on the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for the adrenocortical carcinoma.  
Not only is the veteran not entitled to presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309 (1998), but the 
medical evidence when considered in its entire does not serve 
to establish that Agent Orange exposure caused the veteran's 
adrenocortical carcinoma.  There is also no competent 
evidence demonstrating that the veteran's adrenocortical 
carcinoma was due to other disease or injury incurred in or 
aggravated by service.  

The Board has also considered the doctrine of giving the 
benefit of the doubt to the veteran under 38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998) and 38 C.F.R. § 3.102 (1998), but 
does not find the evidence to be of such approximate balance 
as to warrant its application.  Accordingly, service 
connection must be denied.  




ORDER

Service connection for adrenocortical carcinoma is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

